Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 13, 2018

                                           No. 04-18-00311-CV

                     IN RE Francisco MANON and Unwrapping Flavors, LLC.

                                    Original Mandamus Proceeding 1

                                                  ORDER

       On May 8, 2018, relators filed a petition for writ of mandamus, the real party in interest
responded, and relators replied. After reviewing the petition, the response, and the reply, we
conclude relators are entitled to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Michael E. Mery is ORDERED to, within fifteen days from the date of this
order, vacate the “Order Denying Defendants Francisco Manon and Unwrapping Flavors, LLC’s
Motion for Leave to Designate Jose Sandoval as Responsible Third Party” and render a new order
either granting relators leave to replead facts supporting the designation or granting the motion for
leave to designate. The writ will issue only if we are notified that Judge Mery has not complied
within fifteen days from the date of this order.

        It is so ORDERED on June 13, 2018.


                                                                _____________________________
                                                                Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.

                                                                _____________________________
                                                                Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-21715, styled Mario Cantu v. San Antonio Federal Credit Union;
Francisco Manon; and Unwrapping Flavors, LLC, pending in the 73rd Judicial District Court, Bexar County, Texas.
The Honorable Michael E. Mery signed the order at issue in this proceeding.